DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 20 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sylvestre et al. (Sylvestre) (US 9,761,542 B1).

In regards to claim 1, Sylvestre (Figs. 1-7 and associated text and items) discloses  a method of manufacturing a package (Figs. 1-6 as a whole) comprising providing an electronic chip (items 102-602) with at least one electric contact structure (items 112-512 plus 114-514, 645 plus 647 plus 614) comprising a pad (items 112-512, 645 plus 647) and a pillar/bump (items 114-614) on the pad (items 112-512, 645 plus 647);  providing an electrically conductive chip carrier (items 106-606) having at least one coupling cavity (shown but not labeled, where items 110-510 and 641 plus 643 reside); wherein a coupling structure (items 110-510 and 641 plus 643) is located at least partially in the at least one coupling cavity (shown but not labeled, where items 110-510 and 641 plus 643 reside); coupling the electronic chip (items 102-602) to the electrically conductive chip carrier (items 106-606) such that the pillar/bump (items 114-614) contacts the coupling structure (items 110-510 and 641 plus 64) within the coupling cavity (shown but not labeled, where items 110-510 and 641 plus 643 reside) to thereby electrically contact the at least one electric contact structure (items 112-512 plus 114-514, 645 plus 647 plus 614) with the chip carrier (items 106-606).
In regards to claim 3, Sylvestre (Figs. 1-7 and associated text and items) discloses wherein the pillar (items 114-614) is connect to the electronic chip (items 102-602) via the pad (items 112-512, 645 plus 647).
In regards to claim 4, Sylvestre (Figs. 1-7 and associated text and items) discloses wherein the at least one coupling cavity (item 26) is a concave coupling cavity (shown but not labeled, where items 110-510 and 641 plus 643 reside).  
In regards to claim 6, Sylvestre (Figs. 1-7 and associated text and items) discloses wherein the coupling structure (items 110-510 and 641 plus 64) has a larger extension than a (shown but not labeled, where items 110-510 and 641 plus 643 reside) prior to coupling in the at least one coupling cavity (shown but not labeled, where items 110-510 and 641 plus 643 reside).
	In regards to claim 7, Sylvestre (Figs. 1-7 and associated text and items) discloses wherein the method further comprises a flux in the at least one coupling cavity for activating a surface of the chip carrier in the at least one coupling cavity prior to coupling the coupling structure in the at least once coupling cavity (col. 4 line 50 - col. 5. Line 53).
In regards to claim 8, Sylvestre (Figs. 1-7 and associated text and items) discloses wherein the coupling comprises at least one of the group consisting of: a soldering (col. 4 line 50 - col. 5. Line 53); adhering an electrically conductive adhesive; and sintering. 
In regards to claim 9, Sylvestre (Figs. 1-7 and associated text and items) discloses wherein the pillar is made of an electrically conductive material (col. 4, lines 30-45). 
In regards to claim 12, Sylvestre (Figs. 1-7 and associated text and items) discloses wherein the coupling structure (items 110-510 and 641 plus 643) comprises or consists of a solderable; sinterable or conductive and adhesive material (col. 4 line 25-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre et al. (Sylvestre) (US 9,761,542 B1) in view of Chuang et al. (Chuang) (US 2012/0181066 A1).
In regards to claim 5, Sylvestre does not specifically disclose wherein the at least one coupling cavity is formed by at least one of the group consisting of etching and stamping the chip carrier.
Chuang (paragraph 39, Fig. 6B and associated text) discloses wherein the at least one coupling cavity (item 114) is formed by at least one of the group consisting of etching and stamping the chip carrier (item 110).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Gruber with the teachings of Chuang for the purpose of forming a cavity (paragraph 39).  
Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre et al. (Silvestre) (US 9,761,542 B1) in view of McPartlin et al. (McPartlin) (US 2017/0117853 A1).

In regards to claim 10, Sylvestre does not specifically disclose wherein the pillar is made of copper. 
(paragraph 58, Fig. 4 and associated text) discloses wherein the pillar (item 402) is made of copper. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Sylvestre with the teachings of McPartlin for the purpose of an electrical connection to other external devices or circuitry and heat dissipation (paragraphs 57, 58), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre et al. (Sylvestre) (US 9,761,542 B1) in view of Chi et al. (Chi) (US 2011/0278707 A1).
In regards to claim 11, Sylvestre does not specifically disclose wherein the chip carrier comprises or consists of a leadframe, for example a copper leadframe. 
In regards to claim 11, Chi (paragraph 57, Fig. 7 and associated text) discloses wherein the chip carrier comprises or consists of a leadframe (item 124), for example a copper leadframe. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Gruber with the teachings of Chi for the purpose of support and design choice.  
Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre et al. (Silvestre) (US 9,761,542 B1).
In regards to claims 13, Sylvestre does not specifically disclose wherein the coupling structure comprises or consists of tin.
	It would have been obvious to modify the invention to include a coupling structure comprised or consisting of tin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre et al. (Silvestre) (US 9,761,542 B1) in view of Lin et al. (Lin) (US 2016/0013148 A1).
In regards to claims 20, Sylvestre does not specifically disclose encapsulating at least part of the electronic chip and at least part of the chip carrier.
Lin (Fig. 4 and associated text) discloses encapsulating (item 144) at least part of the electronic chip (item124) and at least part of the chip carrier (item 158).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Sylvestre with the teachings of Lin for the purpose of protection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 4, 2021